DETAILED ACTION

	This action is responsive to amendments filed 02/05/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	Claims 1-18, 22-27, 30, 35-41, 43, 44 and 47-52 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson (2003/0102858) as modified by Ekkaia (2015/0301781).
As to claims 1 and 47: Jacobson teaches an electronic device, intelligent label (paragraph 0004) comprising,
 	a processor; a memory (paragraphs 0042-0043);

 	message pixel detection circuitry for electrically measuring a characteristic of a set of the message pixels  (paragraphs 0070-0071); and
wherein the memory stores rules that are used by the processor to evaluate a visible message presented on the display by the set of the message pixels (paragraphs 0070-0073),
wherein the message pixel setting circuitry and the message pixel detection circuitry have shared circuitry (figures 1, 3, 4 show shared circuitry).
Jacobson is silent as to a map defining message pixels and their intended visual states corresponding to an intended message, the message pixels being a set of the display pixels.
Ekkaia teaches a e-ink display (paragraph 0140) wherein sensors in the illumination modules create a map of physical elements to desired visual locations of panels which correspond to a map of desired pixel locations (paragraphs 0202), wherein a memory stores this information (paragraph 0139).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Jacobson with the teachings of Ekkaia so that a correct map of desired pixel locations within an illumination panel may be determined automatically (Ekkaia, paragraph 0202).
As to claim 2: Jacobson teaches that the memory is constructed to store message information (paragraph 0039).
claim 3: Jacobson teaches the memory is constructed to store evaluation information (paragraph 0072).
As to claim 4: Jacobson teaches the evaluation information comprises verification information, determination information, contrast information, or comparison information (paragraph 0072).
As to claim 5: Jacobson teaches that the evaluation information comprises contrast information that includes contrast levels, contrast differentials or contrast ratios (paragraph 0072, that the measurement is for a contrast medium)
As to claim 6: Jacobson teaches that the evaluation information comprises confidence information that includes confidence values and rules for determining certainty, ambiguity or uncertainty according to the measured electrical characteristics of the message pixels (paragraph 0042).
As to claim 7: Jacobson teaches that the measured characteristic is an electrical characteristic (940, figure 8, detects changes in electrical properties).
As to claim 8: Jacobson teaches that the measured electrical characteristic of the message pixels is voltage, resistance or capacitance (paragraph 0066).
As to claims 9 and 10: Jacobson teaches that the measured electrical characteristic of one or more of the message pixels of the set of message pixel corresponds to a visual state within or outside the human perceptible spectrum (electrophoretic displays are visible states).
As to claim 11: Jacobson teaches that the processor is constructed to store the detected electrical characteristics of the message pixels in memory (paragraph 0071).
claim 12: Jacobson teaches that the processor is constructed to evaluate the detected electrical characteristics of the set of message pixels (paragraphs 0042-0043).
As to claim 13: Jacobson teaches that the processor is constructed to verify or determine the message presented by the electro-optic display (figure 2, 208).
 	As to claim 14: Jacobson teaches that the processor is constructed to determine the perceptibility of the visible message presented by the electro-optic display (paragraph 0035, the position of the particles being the visibility of the message).
	As to claim 15: Jacobson teaches that the processor is constructed to determine a confidence value or index of the perceptibility of the visible message (paragraphs 0034-0037).
	As to claim 16: Jacobson teaches that the confidence value or index is generated using measured values of electrical characteristics of message pixels, values according to the importance of particular message pixels to the perceptibility of the message or the accuracy of the perceptible information (paragraph 0049).
	As to claim 17: Jacobson teaches one or more sensors (abstract).
	As to claim 18: Jacobson teaches that the sensors include a temperature sensor, a humidity sensor, and altitude sensor, a pressure sensor, an optical sensor, a vibration sensor, a shock sensor, a humidity sensor, a biological or a chemical sensor, a gas sensor, a pH sensor, a magnetic sensor, or a smoke sensor (paragraph 0068).
claim 22: Jacobson teaches algorithms or circuitry configured to reduce noise or enhance detection of electrical characteristics of the set of message pixels (paragraphs 0013-0016).
	As to claim 23: Jacobson teaches a plurality of electro-optic displays (figure 9, 1030, 1060).
	As to claim 24: Jacobson teaches that the electrical characteristics of the message pixels of the electro-optic display is dependent on the detected electrical characteristics of another display (figure 9, 1030, 1060).
 	As to claim 25: Jacobson teaches that the electro-optic displays are of different types (figure 9).
 	As to claim 26: Jacobson teaches a power source (figure 3, 340).
	As to claim 27: Jacobson teaches that the power supply is an internal battery or capacitor (figure 3, 340).
 	As to claim 30: Jacobson teaches a wired or wireless communication device (figure 8, 950). 
	As to claims 35 and 36: Jacobson teaches an actuator constructed operably coupled to the state detection circuitry, wherein the actuator is a sensor (paragraphs 0045-0048, sensor which is a moving switch, shown figures 4-8).
	As to claim 37: Jacobson teaches that the actuator is a mechanical, electrical or wireless apparatus (paragraphs 0045-0048, sensor which is a moving switch, shown figures 4-8).
	As to claim 38: Jacobson teaches that the processor is constructed to initiate measurement of electrical characteristics of message pixels (1) before message 
	As to claim 39: Jacobson teaches that the processor is constructed to store in the memory a historical record of the measured electrical characteristics of the message pixels, verified messages or determined messages, calculated perceptibility values or confidence values (paragraph 0071).
	As to claim 40: Jacobson teaches that the processor is further constructed to algorithmically predict using the historical record, changes in, or future electrical characteristics of message pixels according the historical record (paragraph 0071).
	As to claim 41: Jacobson teaches that the processor is further constructed to refresh the message pixels according to the measured electrical characteristics of the message pixels or the historical record (paragraph 0072, figure 9 1070).
	As to claim 43: Jacobson teaches that the processor is configured to algorithmically compare the measured electrical characteristics of message pixels to values previously stored according to the intended message (paragraph 0071).
	As to claim 44: Jacobson teaches algorithms or circuitry constructed to reduce noise or enhance detection of electrically measurable properties of message pixels (paragraphs 0013-0016).
	As to claim 48: Jacobson teaches that the shared circuitry includes message pixel electrodes (figures 4-7).
	As to claim 49: Jacobson teaches that the shared circuitry includes connections to the processor (figures 4-7).
claim 50: Jacobson teaches that the shared circuitry includes connections to driver circuitry (figures 4-7).
 	As to claim 51: Jacobson teaches a flexible substrate supporting the electro-optical display, the setting circuitry and the detection circuitry; and wherein the electronic device is constructed to be flexible (paragraph 0003).
	As to claim 52: Jacobson teaches a rigid substrate supporting the electro-optical display, the setting circuitry and the detection circuitry; and wherein the electronic device is constructed to be rigid (paragraph 0103, this limitation lacks criticality as it is expressed in the alternative; it covers the continuum of possible options for a substrate).
2. 	Claims 19, 20 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson (2003/0102858) as modified by Ekkaia (2015/0301781) as applied to claim 1, and further modified by Hirai (2001/0033678).  The teachings of Jacobson as modified by Ekkaia are discussed above.
	As to claim 19: Jacobson as modified by Ekkaia teaches the limitations of claim 1.
Jacobson as modified by Ekkaia is silent as to that the memory is constructed to store calibration rules or calibration data.
Hirai teaches a system for performing gain correction of an image, including that the memory is constructed to store calibration rules or calibration data (figure 1, 111-113, process in figure 2, paragraph 0002).
	As to claim 20: Jacobson as modified by Ekkaia teaches the limitations of claim 1.

Hirai teaches the processor is constructed to calibrate the message pixel detection circuitry (109, figure 2).
	As to claim 46: Jacobson as modified by Ekkaia teaches the limitations of claim 1.
Jacobson is silent as to that the processor is constructed to calibrate the message pixel detection circuitry using sensed data.
Hirai teaches the processor is constructed to calibrate the message pixel detection circuitry using sensed data (109, figure 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Jacobson with the teachings of Hirai so that the image processing system might be calibrated internally which thereby prevents faulty image scanning (Hirai, paragraph 0022). 
 	
3. 	Claims 21, 28, 29, 32-34 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson (2003/0102858) as modified by Ekkaia (2015/0301781) as applied to claim 1, and further modified by May (6,693,668).  The teachings of Jacobson as modified by Ekkaia are discussed above.
	As to claim 21: Jacobson as modified by Ekkaia teaches the limitations of claim 1.
 	Jacobson as modified by Ekkaia is silent as to a clock or timer.	May teaches a timer (figure 1).
claims 28 and 29: Jacobson as modified by Ekkaia teaches the limitations of claim 1.
	Jacobson as modified by Ekkaia is silent as to a power harvester, which is a photovoltaic cell.
	May teaches a photovoltaic cell (column 3, lines 41-55).
	As to claims 32-34: Jacobson as modified by Ekkaia teaches the limitations of claim 1.
	Jacobson as modified by Ekkaia is silent as to the device generates an alert, alarm or message responsive to evaluating the visible message, that that the alert, alarm or message is presented by the electro-optic indicator, and by the communication device.
	May teaches the device generates an alert, alarm or message responsive to evaluating the visible message, that that the alert, alarm or message is presented by the electro-optic indicator, and by the communication device (figure 8 shows the alarm, 820, as presented by an optical indicator, or an external computer, as explained in abstract).
	As to claim 42: Jacobson as modified by Ekkaia teaches the limitations of claim 1.
	Jacobson as modified by Ekkaia is silent as to that the processor is further constructed to generate an alert, alarm or message according to the measured electrical characteristics of the message pixels or the historical record.
	May teaches that the alert is generated according to the measured characteristics of the pixels or the historical record (figure 8).
.
4. 	Claims 31 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson (2003/0102858) as modified by Ekkaia (2015/0301781) as applied to claim 1, and further modified by Bae (2015/0154933).  The teachings of Jacobson as modified by Ekkaia are discussed above.
	 As to claim 31: Jacobson as modified by Ekkaia teaches the limitations of claim 1.
	Jacobson is silent as to that the communication device is an RFID radio, a WiFi radio, a Zigbee radio, or an NFC radio.
	Bae teaches that the device is WiFi, NFC or RF (paragraph 0042).
	As to claim 45: Jacobson as modified by Ekkaia teaches the limitaitons of claim 1.
	Jacobson is silent as to common-mode noise rejection, averaging, or filtering.
	Bae teaches common-mode noise rejection, averaging, or filtering (paragraph 0179).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Jacobson as modified by Ekkaia with the teachings of Bae so that the data signal can be corrected for imperfections in communication, thereby improving the utility of the device.

Response to Amendment
	Independent claims are amended to include a map of pixel locations.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims are newly rejected by Jacobson (2003/0102858) as modified by Ekkaia (2015/0301781).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID TARDIF
Examiner
Art Unit 2876



Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876